Citation Nr: 0431039	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, and 
if the claim is reopened, whether service connection is 
warranted for this condition.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disabilities, and if the claim is reopened, whether service 
connection is warranted for this condition.   
 
3.  Entitlement to service connection for bilateral hand 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1975 to September 1978 and from February 1982 to February 
1986.  He also had service in the Army Reserve including 
active duty for training and inactive duty for training.  He 
had an additional period of active duty from September 1990 
to August 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision which, 
in pertinent part, determined that new and material evidence 
had not been submitted to reopen claims for service 
connection for hypertension and for bilateral knee 
disabilities.  Service connection was also denied for 
bilateral hand disabilities.  In June 2004, the veteran 
testified at a Travel Board hearing at the RO.  

The present Board decision addresses the issue of service 
connection for hypertension.  The issues of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral knee disabilities and 
entitlement to service connection for bilateral hand 
disabilities are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  





FINDINGS OF FACT

1.  The RO denied service connection for hypertension in 
March 1987, and the veteran did not appeal.  Evidence 
submitted since then includes some evidence which is not 
cumulative or redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

2.  Based on all the evidence, the veteran's hypertension 
began during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Based on a reopened claim, hypertension was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted above, the veteran served on active duty in the Army 
from September 1975 to September 1978 and from February 1982 
to February 1986.  He also had service in the Army Reserve 
including active duty for training and inactive duty for 
training.  He had an additional period of active duty from 
September 1990 to August 1991.  

The veteran's service medical records for his first period of 
active duty from September 1975 to September 1978 are 
essentially not of record.  A September 1974 objective 
enlistment examination report indicated a blood pressure 
reading of 138/80.  

The service medical records for his second period of active 
duty from February 1982 to February 1986, indicate that on a 
medical history form at the time of the January 1982 
enlistment examination, the veteran checked that he had high 
blood pressure.  The reviewing examiner reported that the 
veteran had been told that he had high blood pressure and 
that he was on a diet only with no medications.  The 
objective January 1982 enlistment examination report related 
a blood pressure reading of 130/82.  A September 1985 
treatment entry noted that the veteran complained of 
dizziness and fatigue.  He reported that when he stood up he 
felt lightheadedness and that he still felt dizzy when he 
would stand up or sit down.  It was indicated that that the 
veteran had been noted to have elevated blood pressure and 
that he also had a family history of high blood pressure.  
There was notation that his current blood pressure reading 
was 120/60 and that he was fully improved.  The impression 
was a probable hypoglycemic episode.  

On a medical history form at the time of the January 1986 
separation examination, the veteran checked, and then crossed 
out, that he had high blood pressure.  The reviewing examiner 
indicated that there was a negative interval history.  The 
January 1986 separation examination report indicated a blood 
pressure reading of 140/80.  

The veteran underwent a VA general medical examination in May 
1986.  He reported that he had hypertension which was 
diagnosed in 1974.  It was noted that he stated that he was 
never put on medication and that he was told it was not that 
bad.  The examiner indicated blood pressure readings of 
139/94 sitting, 138/98 recumbent, and 142/84, standing.  As 
to diagnoses, the examiner indicated that it was essentially 
a negative physical examination on a thirty-year-old well-
developed and well-nourished man.  

In March 1987, the RO denied service connection for 
hypertension.  It was noted that hypertension was not shown 
by the evidence of record.  The veteran did not appeal.  

Private treatment records from K. L. Moore, Jr., M.D., dated 
in 1990, show elevated blood pressure readings including 
readings of 180/110 and 140/90.  There were notations that 
the veteran complained of headaches.  

The service medical records for the veteran's period of 
active duty from September 1990 to August 1991 are not of 
record.  

A February 2002 private eye evaluation report included a 
notation that the veteran had hypertension.  

VA treatment records dated from March 1994 to August 1997 
show treatment for disorders including references to 
hypertension.  A March 1994 treatment entry noted a blood 
pressure reading of 148/106.  Another March 1994 entry 
indicated a blood pressure reading of 160/106.  A March 1995 
medical record history report noted that the veteran had 
hypertension that was treated in the past during the Gulf 
War, but that his doctor stopped the medication.  A June 1995 
medical record history report also indicated that the veteran 
had hypertension and that he had been on medication in the 
past, but that it was stopped by his doctor.  A July 1995 
hospital discharge summary noted that the veteran had a past 
medical history of hypertension.  It was reported that his 
blood pressure reading was 142/104.  The diagnoses included 
hypertension by history.  

In July 2000, the veteran submitted his current application 
to reopen a claim for service connection for hypertension.  

VA treatment records dated from August 2000 to April 2003 
show treatment for disorders including hypertension.  An 
October 2000 treatment entry related an assessment of 
hypertension controlled with medications.  A June 2002 
discharge summary noted that the veteran was diagnosed with 
hypertension in 1986 and was started on medications.  His 
blood pressure reading was 154/76.  The diagnoses included 
hypertension on medication.  

At the June 2004 Travel Board hearing, the veteran testified 
that he was told that he had high blood pressure when he got 
out of service in 1986 at an initial VA examination.  He 
reported that the examination was within a year of his 
separation from service.  The veteran indicated that he was 
started on medication at that time.  He also stated that he 
was taking medication for hypertension during Desert Storm.  
The veteran reported that he suffered from headaches, 
dizziness, and dehydration during the first year after his 
separation from service in 1986.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, the Board finds it has met the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinent treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in a January 
2003 statement of the case, a September 2003 letter, and at 
the Board hearing held in June 2004, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria as to service 
connection for hypertension.  The discussions in the rating 
decisions, the statement of the case, and at the hearing held 
in June 2004 have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest 
to a compensable degree within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)  [The 
Board notes that the definition of "new and material 
evidence" was been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus this 
change does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).]  

The RO denied service connection for hypertension in March 
1987 on the basis that such disorder was not shown by the 
evidence of record.  The veteran did not appeal the March 
1987 decision, and it became final.  The evidence of record 
at the time of the March 1987 RO decision included the 
service medical records for the veteran's second period of 
service from February 1982 to February 1986.  The service 
medical records for his other periods of service are, 
essentially, not of record.  On a medical history form at the 
time of the January 1982 enlistment examination, the veteran 
checked that he had high blood pressure.  The reviewing 
examiner noted that the veteran had been told that he had 
high blood pressure and that he was on a diet only with no 
medications.  The objective January 1982 enlistment 
examination report related a blood pressure reading of 
130/82.  A September 1985 treatment entry noted that the 
veteran complained of dizziness and fatigue.  It was noted 
that the he had been reported to have elevated blood 
pressure, but that his current blood pressure reading was 
120/60.  The impression was probably hypoglycemic episode.  

As noted above, on a medical history form at the time of the 
January 1986 separation examination, the veteran checked, and 
then crossed out, that he had high blood pressure.  The 
reviewing examiner noted that there was a negative interval 
history.  The January 1986 objective separation examination 
report indicated a blood pressure reading of 140/80.  

A May 1986 VA general medical examination report, within a 
year of the veteran's separation from his second period of 
service in February 1986, indicated blood pressure readings 
of 134/94 sitting, 138/98 recumbent, and 142/84 standing.  

The evidence received since the March 1987 RO decision 
includes post-service private and VA treatment records.  Such 
records contain evidence of treatment for hypertension on 
multiple occasions.  Additionally, a June 2002 discharge 
summary noted that the veteran was diagnosed with 
hypertension in 1986 and that he was started on medications.  
The diagnoses included hypertension.  The Board observes that 
the reference, noted above, to the veteran's hypertension 
being diagnosed in 1986 was apparently based on a history 
provided by the veteran.  

The evidence received since the unappealed March 1987 RO 
decision includes current evidence of hypertension and raises 
a question of a possible relationship between the disorder 
and the veteran's second period of service or of hypertension 
within the presumptive year after the veteran's separation in 
February 1986.  The Board finds that the evidence received 
since the March 1987 decision includes some evidence which is 
not cumulative or redundant and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection.  That is, new and material 
evidence has been submitted, and the claim for service 
connection is thus reopened.  

As the claim is reopened, the Board has considered, on a de 
novo basis, the merits of service connection for 
hypertension.  Manio, supra.  

Although the veteran noted a history of high blood pressure 
on his enlistment examination in January 1982, his blood 
pressure reading was normal at that time, and no specific 
mention of a diagnosis of hypertension was indicated other 
than the reviewing examiner reporting that the veteran had 
been told that he had high blood pressure.  Since the only 
record of abnormal blood pressure consisted of the veteran 
having checked a box on a medical history form, with no 
actually diagnosis of hypertension and normal blood pressure 
at that time, it cannot be said that chronic hypertension 
preexisted the veteran's second period of service from 
February 1982 to February 1986.  

As noted above, a September 1985 entry included a reference 
to elevated blood pressure and the January 1986 objective 
separation examination included an elevated blood pressure 
reading of 140/80.  Within a few months of the veteran's 
separation from service in February 1986, he was noted to 
have blood pressure readings indicative of hypertension.  
Additionally, he is presently diagnosed with hypertension.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993). 

Beyond the above, when a veteran's service medical records 
are not available (or in this case, not entirely available), 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  

Based on a totality of the evidence, the current chronic 
hypertension may be traced back to the onset during a period 
of active duty.  The benefit-of-the-doubt rule has been 
applied in making this decision.  38 U.S.C.A. § 5107(b).  


ORDER

Based on a reopened claim, service connection for 
hypertension is granted.  




REMAND

The other issues on appeal are whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bilateral knee disabilities and entitlement to 
service connection for bilateral hand disabilities.  

As noted above, the available service personnel records 
indicate that the veteran served on active duty in the Army 
from September 1975 to September 1978 and from February 1986 
to February 1986.  He also had service in the Army Reserve 
including active duty for training and inactive duty 
training.  He had additional active duty from September 1990 
to August 1991.  

The Board observes that the service medical records for the 
veteran's periods of active duty from September 1975 to 
September 1978 and from September 1990 to August 1991 are not 
of record.  Additionally, there are no service medical 
records on file as to his periods of active duty for training 
and inactive duty for training.  

At the June 2004 Travel Board hearing, the veteran 
specifically testified that he was treated for knee problems 
during his period of active duty from September 1990 to 
August 1991.  He reported that his Army Reserve unit was 
Detachment One in El Dorado, Arkansas.  He also stated that 
he was treated for his claimed hand disabilities during his 
periods of service.  

A regulation provides that the VA will make as many requests 
as are necessary to obtain service department records, and 
such efforts will continue until the records are obtained or 
until it is shown that the records do not exist or that 
further efforts to obtain the records would be futile.  38 
C.F.R. § 3.159(c)(2).  The Board finds that under the 
circumstances of this case, the RO should again attempt to 
obtain any additional service medical records.  If at all 
possible, the veteran should assist the RO in the efforts to 
locate these records.

Additionally, at the June 2004 Travel Board hearing, the 
veteran testified that he had received recent VA treatment 
for his claimed disorders.  Records of such treatment should 
be obtained.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  

It is the judgment of the Board that the duty to assist the 
appellant with his claim includes making an additional effort 
obtain his service medical records (if available); and 
obtaining any relevant post-service treatment records.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.   The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  The 
veteran is asked to provide all medical records he has 
regarding his claimed disorders since service as well as any 
service medical records he may have in his possession that 
the VA currently does not possess. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the final claim on appeal.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
regarding this claims, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although the RO may decide the claims 
within the one year period).  

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact all appropriate 
service department offices, including the 
National Personnel Records Center, and 
obtain the complete service medical 
records of the veteran.  The results of 
the service department's request for 
records, whether successful or 
unsuccessful, must be documented in the 
claims file, and the veteran informed of 
any negative results.

4.  Thereafter, the RO should review the 
claim as to whether new and material 
evidence has been submitted to reopen a 
claim for service connection for bilateral 
knee disabilities and the claim for 
service connection for bilateral hand 
disabilities.  If the claims are denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



